Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2007                                                                                           Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  132978                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 132978
                                                                   	
                                                                   COA: 273698
                                                                   Jackson CC: 98-087043-FH
  RONALD LEE MARTIN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 27, 2006
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2007                         _________________________________________
           d0425                                                              Clerk